Exhibit 10.4

AMENDED AND RESTATED

SEVERANCE PROTECTION AGREEMENT

THIS AGREEMENT is made as of the 9th day of June 2005, by and between Axsys
Technologies, Inc. (the “Company”) and Stephen W. Bershad (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change in Control can result in significant
distraction of the Company’s key management personnel because of the
uncertainties inherent in such a situation;

WHEREAS, the Board has determined that it is essential and in the best interests
of the Company and its stockholders for the Company to retain the services of
the Executive in the event of a threat or occurrence of a Change in Control and
to ensure the Executive’s continued dedication and efforts in such event without
undue concern for the Executive’s personal financial and employment security;

WHEREAS, in order to induce the Executive to remain in the employ of the Company
and/or one of its Affiliates (the entity or entities employing the Executive,
the “Employing Affiliate”), particularly in the event of a threat or the
occurrence of a Change in Control, the Company desires to enter into this
Agreement with the Executive to provide the Executive with certain benefits in
the event the Executive’s employment is terminated as a result of, or in
connection with, a Change in Control; and

WHEREAS, the Company and the Executive desire for this Amended and Restated
Severance Protection Agreement to amend and supersede the Severance Protection
Agreement, dated February 11, 1999, between the Company and the Executive and
any other severance agreements entered into prior to the date hereof.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:


1.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL COMMENCE AS OF THE DATE
OF THIS AGREEMENT AND SHALL CONTINUE IN EFFECT UNTIL JANUARY 1, 2007 (THE
“TERM”); PROVIDED, HOWEVER, THAT ON JANUARY 1, 2006, AND ON EACH JANUARY 1
THEREAFTER, THE TERM SHALL AUTOMATICALLY BE EXTENDED FOR ONE YEAR UNLESS EITHER
THE EXECUTIVE OR THE COMPANY SHALL HAVE GIVEN WRITTEN NOTICE TO THE OTHER AT
LEAST NINETY DAYS PRIOR THERETO THAT THE TERM SHALL NOT BE SO EXTENDED;
PROVIDED, FURTHER, HOWEVER, THAT FOLLOWING THE OCCURRENCE OF A CHANGE IN
CONTROL, THE TERM SHALL NOT EXPIRE PRIOR TO THE EXPIRATION OF TWENTY-FOUR MONTHS
AFTER SUCH OCCURRENCE.


2.             TERMINATION OF EMPLOYMENT.  IF, DURING THE TERM, THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR AN EMPLOYING AFFILIATE SHALL BE TERMINATED WITHIN
TWENTY-FOUR MONTHS FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE SHALL BE
ENTITLED TO THE FOLLOWING COMPENSATION AND BENEFITS:


--------------------------------------------------------------------------------



(A)           IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR AN EMPLOYING
AFFILIATE SHALL BE TERMINATED (1) BY THE COMPANY FOR CAUSE OR DISABILITY, (2) BY
REASON OF THE EXECUTIVE’S DEATH, OR (3) BY THE EXECUTIVE OTHER THAN FOR GOOD
REASON OR PURSUANT TO A WINDOW PERIOD TERMINATION, THE COMPANY SHALL PAY TO THE
EXECUTIVE THE ACCRUED COMPENSATION.


(B)           IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR AN EMPLOYING
AFFILIATE SHALL BE TERMINATED FOR ANY REASON OTHER THAN AS SPECIFIED IN SECTION
2(A), OR IF THE EXECUTIVE TERMINATES HIS EMPLOYMENT WITH OR WITHOUT GOOD REASON
DURING THE ONE MONTH PERIOD COMMENCING SIX MONTHS FOLLOWING A CHANGE IN CONTROL
(A “WINDOW PERIOD TERMINATION”), THE EXECUTIVE SHALL BE ENTITLED TO THE
FOLLOWING:


(1)           THE COMPANY SHALL PAY THE EXECUTIVE THE ACCRUED COMPENSATION;


(2)           THE COMPANY SHALL PAY THE EXECUTIVE AS SEVERANCE PAY AN AMOUNT
EQUAL TO 2.99 TIMES THE EXECUTIVE’S BASE AMOUNT; AND


(3)           FOR TWELVE MONTHS FOLLOWING THE TERMINATION DATE (THE
“CONTINUATION PERIOD”), THE COMPANY SHALL CONTINUE ON BEHALF OF THE EXECUTIVE
AND HIS DEPENDENTS AND BENEFICIARIES THE LIFE INSURANCE, DISABILITY, MEDICAL,
DENTAL, PRESCRIPTION DRUG AND HOSPITALIZATION COVERAGES AND BENEFITS PROVIDED TO
THE EXECUTIVE IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (THE “BENEFITS
CONTINUATION”), OR, IF GREATER, THE COVERAGES AND BENEFITS PROVIDED AT ANY TIME
THEREAFTER; PROVIDED, HOWEVER, THAT WITHIN FIVE DAYS FOLLOWING THE TERMINATION
DATE, THE EXECUTIVE MAY ELECT TO RECEIVE FROM THE COMPANY IN CASH, IN LIEU OF
THE BENEFITS CONTINUATION, THE VALUE OF THE BENEFITS CONTINUATION.  THE
COVERAGES AND BENEFITS (INCLUDING DEDUCTIBLES AND COSTS TO THE EXECUTIVE)
PROVIDED IN THIS SECTION 2(B)(3) DURING THE CONTINUATION PERIOD SHALL BE NO LESS
FAVORABLE TO THE EXECUTIVE AND HIS DEPENDENTS AND BENEFICIARIES THAN THE MOST
FAVORABLE OF SUCH COVERAGES AND BENEFITS REFERRED TO ABOVE.  NOTWITHSTANDING THE
FOREGOING, OR ANY OTHER PROVISION OF THIS AGREEMENT, FOR PURPOSES OF DETERMINING
THE PERIOD OF CONTINUATION COVERAGE TO WHICH THE EXECUTIVE OR ANY OF THE
EXECUTIVE’S DEPENDENTS IS ENTITLED PURSUANT TO SECTION 4980B OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), UNDER THE COMPANY’S MEDICAL,
DENTAL AND OTHER GROUP HEALTH PLANS, OR SUCCESSOR PLANS, THE EXECUTIVE’S
“QUALIFYING EVENT” WILL BE THE TERMINATION OF THE CONTINUATION PERIOD AND THE
EXECUTIVE WILL BE CONSIDERED TO HAVE REMAINED ACTIVELY EMPLOYED ON A FULL-TIME
BASIS THROUGH THAT DATE.  THE COMPANY’S OBLIGATION HEREUNDER WITH RESPECT TO THE
FOREGOING COVERAGES AND BENEFITS SHALL BE REDUCED TO THE EXTENT THAT THE
EXECUTIVE OBTAINS ANY SUCH COVERAGES AND BENEFITS PURSUANT TO A SUBSEQUENT
EMPLOYER’S BENEFIT PLANS, IN WHICH CASE THE COMPANY MAY REDUCE ANY OF THE
COVERAGES OR BENEFITS IT IS REQUIRED TO PROVIDE THE EXECUTIVE HEREUNDER SO LONG
AS THE AGGREGATE COVERAGES AND BENEFITS (INCLUDING DEDUCTIBLES AND COSTS TO THE
EXECUTIVE) OF THE COMBINED BENEFIT PLANS ARE NO LESS FAVORABLE TO THE EXECUTIVE
THAN THE COVERAGES AND BENEFITS REQUIRED TO BE PROVIDED HEREUNDER.  THIS SECTION
2(B)(3) SHALL NOT BE INTERPRETED SO AS TO LIMIT ANY BENEFITS TO WHICH THE
EXECUTIVE, HIS DEPENDENTS OR BENEFICIARIES MAY BE ENTITLED UNDER ANY OF THE
COMPANY’S EMPLOYEE BENEFIT PLANS, PROGRAMS OR PRACTICES FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT, INCLUDING BUT NOT LIMITED TO RETIREE
MEDICAL AND LIFE INSURANCE BENEFITS.

2


--------------------------------------------------------------------------------



(C)           THE CASH AMOUNTS PROVIDED FOR IN SECTIONS 2(A) AND 2(B) SHALL BE
PAID IN A SINGLE LUMP SUM CASH PAYMENT WITHIN TEN DAYS AFTER THE TERMINATION
DATE (OR EARLIER, IF REQUIRED BY APPLICABLE LAW).


(D)           THE SEVERANCE PAY AND BENEFITS PROVIDED FOR IN THIS SECTION 2
SHALL BE IN LIEU OF ANY OTHER SEVERANCE PAY TO WHICH THE EXECUTIVE MAY BE
ENTITLED UNDER ANY SEVERANCE OR EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY
OTHER PLAN, AGREEMENT OR ARRANGEMENT OF THE COMPANY OR ANY OTHER AFFILIATE OF
THE COMPANY. THE EXECUTIVE’S ENTITLEMENT TO ANY COMPENSATION OR BENEFITS OTHER
THAN AS PROVIDED HEREIN SHALL BE DETERMINED IN ACCORDANCE WITH THE EMPLOYEE
BENEFIT PLANS OF THE COMPANY AND ANY OF ITS AFFILIATES AND OTHER APPLICABLE
AGREEMENTS, PROGRAMS AND PRACTICES AS IN EFFECT FROM TIME TO TIME.


(E)           IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OR AN
EMPLOYING AFFILIATE WITHOUT CAUSE PRIOR TO THE DATE OF A CHANGE IN CONTROL BUT
THE EXECUTIVE REASONABLY DEMONSTRATES THAT SUCH TERMINATION (1) WAS AT THE
REQUEST OF A THIRD PARTY WHO HAS INDICATED AN INTENTION OR TAKEN STEPS
REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL (A “THIRD PARTY”) AND WHO
EFFECTUATES A CHANGE IN CONTROL OR (2) OTHERWISE AROSE IN CONNECTION WITH, OR IN
ANTICIPATION OF, A CHANGE IN CONTROL WHICH HAS BEEN THREATENED OR PROPOSED AND
WHICH ACTUALLY OCCURS, SUCH TERMINATION SHALL BE DEEMED TO HAVE OCCURRED AFTER A
CHANGE IN CONTROL, IT BEING AGREED THAT ANY SUCH ACTION TAKEN FOLLOWING
SHAREHOLDER APPROVAL OF A TRANSACTION WHICH IF CONSUMMATED WOULD  CONSTITUTE A
CHANGE IN CONTROL, SHALL BE DEEMED TO BE IN ANTICIPATION OF A CHANGE IN CONTROL
PROVIDED SUCH TRANSACTION IS ACTUALLY CONSUMMATED.


3.             EFFECT OF SECTION 280G OF THE INTERNAL REVENUE CODE.


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT THAT THIS AGREEMENT BECOMES OPERATIVE AND IT IS DETERMINED (AS HEREAFTER
PROVIDED) THAT ANY PAYMENT (OTHER THAN THE GROSS-UP PAYMENTS PROVIDED FOR IN
THIS SECTION 3 AND ANNEX A) OR DISTRIBUTION BY THE COMPANY OR ANY OF ITS
AFFILIATES TO OR FOR THE BENEFIT OF THE EXECUTIVE, WHETHER PAID OR PAYABLE OR
DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM
OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, PERFORMANCE
SHARE, PERFORMANCE UNIT, STOCK APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE
OR TERMINATION OF ANY RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF
THE FOREGOING (A “PAYMENT”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) BY REASON OF BEING
CONSIDERED “CONTINGENT ON A CHANGE IN OWNERSHIP OR CONTROL” OF THE COMPANY,
WITHIN THE MEANING OF SECTION 280G OF THE CODE (OR ANY SUCCESSOR PROVISION
THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE OR LOCAL LAW, OR ANY INTEREST OR
PENALTIES WITH RESPECT TO SUCH TAX (SUCH TAX OR  TAXES, TOGETHER WITH ANY SUCH
INTEREST AND PENALTIES, BEING HEREAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”), THEN THE EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR
PAYMENTS (COLLECTIVELY, A “GROSS-UP PAYMENT”).  THE GROSS-UP PAYMENT WILL BE IN
AN AMOUNT SUCH THAT, AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL

3


--------------------------------------------------------------------------------



TO THE EXCISE TAX IMPOSED UPON THE PAYMENT.  FOR PURPOSES OF DETERMINING THE
AMOUNT OF THE GROSS-UP PAYMENT, THE EXECUTIVE WILL BE CONSIDERED TO PAY (X)
FEDERAL INCOME TAXES AT THE HIGHEST RATE IN EFFECT IN THE YEAR IN WHICH THE
GROSS-UP PAYMENT WILL BE MADE AND (Y) STATE AND LOCAL INCOME TAXES AT THE
HIGHEST RATE IN EFFECT IN THE STATE OR LOCALITY IN WHICH THE GROSS-UP PAYMENT
WOULD BE SUBJECT TO STATE OR LOCAL TAX.


(B)           THE OBLIGATIONS SET FORTH IN SECTION 3(A) WILL BE SUBJECT TO THE
PROCEDURAL PROVISIONS DESCRIBED IN ANNEX A.


4.             NOTICE OF TERMINATION.  FOLLOWING A CHANGE IN CONTROL, ANY
INTENDED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR AN
EMPLOYING AFFILIATE SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION FROM THE
COMPANY TO THE EXECUTIVE, AND ANY INTENDED TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON SHALL BE COMMUNICATED BY A NOTICE OF
TERMINATION FROM THE EXECUTIVE TO THE COMPANY.


5.             FEES AND EXPENSES.  THE COMPANY SHALL PAY, AS INCURRED, ALL LEGAL
FEES AND RELATED EXPENSES (INCLUDING THE COSTS OF EXPERTS, EVIDENCE AND COUNSEL)
THAT THE EXECUTIVE MAY REASONABLY INCUR FOLLOWING A CHANGE IN CONTROL AS A
RESULT OF OR IN CONNECTION WITH (A) THE EXECUTIVE’S CONTESTING, DEFENDING OR
DISPUTING THE BASIS FOR THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, (B) THE
EXECUTIVE’S HEARING BEFORE THE BOARD OF DIRECTORS OF THE COMPANY AS CONTEMPLATED
IN SECTION 16.4 OR (C) THE EXECUTIVE’S SEEKING TO OBTAIN OR ENFORCE ANY RIGHT OR
BENEFIT PROVIDED BY THIS AGREEMENT OR BY ANY OTHER PLAN OR ARRANGEMENT
MAINTAINED BY THE COMPANY OR ONE OF ITS AFFILIATES UNDER WHICH THE EXECUTIVE IS
OR MAY BE ENTITLED TO RECEIVE BENEFITS.


6.             UNAUTHORIZED DISCLOSURE.


(A)           THE EXECUTIVE AGREES AND UNDERSTANDS THAT DURING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR AN EMPLOYING AFFILIATE, THE EXECUTIVE HAS BEEN
AND WILL BE EXPOSED TO AND RECEIVE INFORMATION RELATING TO THE AFFAIRS OF THE
COMPANY CONSIDERED BY THE COMPANY TO BE CONFIDENTIAL AND IN THE NATURE OF TRADE
SECRETS (INCLUDING BUT NOT LIMITED TO PROCEDURES, MEMORANDA, NOTES, RECORDS AND
CUSTOMER LISTS, WHETHER SUCH INFORMATION HAS BEEN OR IS MADE,  DEVELOPED OR
COMPILED BY THE EXECUTIVE OR OTHERWISE HAS BEEN OR IS MADE AVAILABLE TO HIM)
(ANY AND ALL SUCH INFORMATION, THE “CONFIDENTIAL INFORMATION”). THE EXECUTIVE
AGREES THAT, DURING THE TERM AND THEREAFTER, HE SHALL KEEP SUCH CONFIDENTIAL
INFORMATION CONFIDENTIAL AND WILL NOT DISCLOSE SUCH CONFIDENTIAL INFORMATION,
EITHER DIRECTLY OR INDIRECTLY, TO ANY THIRD PERSON OR ENTITY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT (I) THE EXECUTIVE SHALL
HAVE NO SUCH OBLIGATION TO THE EXTENT SUCH CONFIDENTIAL INFORMATION IS OR
BECOMES PUBLICLY KNOWN OTHER THAN AS A RESULT OF THE EXECUTIVE’S BREACH OF HIS
OBLIGATIONS HEREUNDER OR IS RECEIVED BY THE EXECUTIVE FOLLOWING THE TERMINATION
DATE AND (II) THE EXECUTIVE MAY, AFTER GIVING PRIOR NOTICE TO THE COMPANY TO THE
EXTENT PRACTICABLE UNDER THE CIRCUMSTANCES, DISCLOSE SUCH CONFIDENTIAL
INFORMATION TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR GOVERNMENTAL
REGULATIONS OR JUDICIAL OR REGULATORY PROCESS.

4


--------------------------------------------------------------------------------



(B)           THE EXECUTIVE AGREES THAT ALL CONFIDENTIAL INFORMATION IS AND WILL
REMAIN THE PROPERTY OF THE COMPANY. THE EXECUTIVE FURTHER AGREES THAT, DURING
THE TERM AND THEREAFTER, HE SHALL HOLD IN THE STRICTEST CONFIDENCE ALL
CONFIDENTIAL INFORMATION, AND SHALL NOT, DIRECTLY OR INDIRECTLY, DUPLICATE,
SELL, USE, LEASE, COMMERCIALIZE, DISCLOSE OR OTHERWISE DIVULGE TO ANY PERSON OR
ENTITY ANY PORTION OF THE CONFIDENTIAL INFORMATION OR USE ANY CONFIDENTIAL
INFORMATION FOR HIS OWN BENEFIT OR PROFIT OR ALLOW ANY PERSON OR ENTITY, OTHER
THAN THE COMPANY AND ITS AUTHORIZED EMPLOYEES, TO USE OR OTHERWISE GAIN ACCESS
TO ANY CONFIDENTIAL INFORMATION.


(C)           ALL MEMORANDA, NOTES, RECORDS, CUSTOMER LISTS AND OTHER DOCUMENTS
MADE OR COMPILED BY THE EXECUTIVE OR OTHERWISE MADE AVAILABLE TO HIM CONCERNING
THE BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES SHALL BE THE
COMPANY’S PROPERTY AND SHALL BE DELIVERED TO THE COMPANY UPON THE TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR AN EMPLOYING AFFILIATE OR AT ANY
OTHER TIME UPON REQUEST BY THE COMPANY, AND THE EXECUTIVE SHALL RETAIN NO COPIES
OF THOSE DOCUMENTS. THE EXECUTIVE SHALL NEVER AT ANY TIME HAVE OR CLAIM ANY
RIGHT, TITLE OR INTEREST IN ANY MATERIAL, INVENTION OR MATTER OF ANY SORT
CREATED, PREPARED OR USED IN CONNECTION WITH THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES OR AFFILIATES.


7.             NON-COMPETITION.


(A)           BY AND IN CONSIDERATION OF THE COMPANY’S ENTERING INTO THIS
AGREEMENT AND THE PAYMENTS TO BE MADE AND BENEFITS TO BE PROVIDED BY THE COMPANY
HEREUNDER AND FURTHER IN CONSIDERATION OF THE EXECUTIVE’S EXPOSURE TO THE
PROPRIETARY INFORMATION OF THE COMPANY, THE EXECUTIVE AGREES THAT THE EXECUTIVE
WILL NOT, DURING THE TERM, AND THEREAFTER DURING THE NON-COMPETITION TERM (AS
HEREINAFTER DEFINED), DIRECTLY OR INDIRECTLY, OWN, MANAGE, OPERATE, JOIN,
CONTROL, BE EMPLOYED BY, OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION
OR CONTROL OF, OR BE CONNECTED IN ANY MANNER WITH, INCLUDING BUT NOT LIMITED TO
HOLDING ANY POSITION AS A SHAREHOLDER, DIRECTOR, OFFICER, CONSULTANT,
INDEPENDENT CONTRACTOR, EMPLOYEE, PARTNER, OR INVESTOR IN, ANY RESTRICTED
ENTERPRISE (AS DEFINED BELOW); PROVIDED, HOWEVER, THAT IN NO EVENT SHALL 
OWNERSHIP OF LESS THAN ONE PERCENT OF THE OUTSTANDING EQUITY SECURITIES OF ANY
ISSUER WHOSE SECURITIES ARE REGISTERED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), STANDING ALONE, BE PROHIBITED BY THIS
SECTION 7. FOR PURPOSES OF THIS PARAGRAPH, THE TERM “RESTRICTED ENTERPRISE”
SHALL MEAN ANY PERSON, CORPORATION, PARTNERSHIP OR OTHER ENTITY THAT COMPETES,
DIRECTLY OR INDIRECTLY, WITH ANY BUSINESS OR ACTIVITY CONDUCTED OR PROPOSED TO
BE CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES AS OF THE
DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT. FOLLOWING TERMINATION OF
EMPLOYMENT, UPON REQUEST OF THE COMPANY, THE EXECUTIVE SHALL NOTIFY THE COMPANY
OF THE EXECUTIVE’S THEN CURRENT EMPLOYMENT STATUS. FOR PURPOSES OF THIS
AGREEMENT, THE “NON-COMPETITION TERM” SHALL MEAN THE PERIOD BEGINNING ON THE
TERMINATION DATE AND ENDING ON THE FIRST ANNIVERSARY OF SUCH DATE. ANY MATERIAL
BREACH OF THE TERMS OF THIS PARAGRAPH SHALL BE CONSIDERED CAUSE UNDER SECTION
16.4.


(B)           THE EXECUTIVE AGREES THAT ANY BREACH OF THE TERMS OF THIS SECTION
7 WOULD RESULT IN IRREPARABLE INJURY AND DAMAGE TO THE COMPANY AND/OR ITS
SUBSIDIARIES OR AFFILIATES FOR WHICH THE COMPANY AND/OR ITS SUBSIDIARIES OR
AFFILIATES WOULD HAVE NO

5


--------------------------------------------------------------------------------



ADEQUATE REMEDY AT LAW; THE EXECUTIVE THEREFORE ALSO AGREES THAT IN THE EVENT OF
SAID BREACH OR ANY THREAT OF BREACH, THE COMPANY AND/OR ITS SUBSIDIARIES OR
AFFILIATES, AS APPLICABLE, SHALL BE ENTITLED TO AN IMMEDIATE INJUNCTION AND
RESTRAINING ORDER TO PREVENT SUCH BREACH AND/OR THREATENED BREACH AND/OR
CONTINUED BREACH BY THE EXECUTIVE AND/OR ANY AND ALL PERSONS AND/OR ENTITIES
ACTING FOR AND/OR WITH THE EXECUTIVE, WITHOUT HAVING TO PROVE DAMAGES, IN
ADDITION TO ANY OTHER REMEDIES TO WHICH THE COMPANY AND/OR ITS SUBSIDIARIES OR
AFFILIATES MAY BE ENTITLED AT LAW OR IN EQUITY. THE TERMS OF THIS PARAGRAPH
SHALL NOT PREVENT THE COMPANY AND/OR ITS SUBSIDIARIES OR AFFILIATES FROM
PURSUING ANY OTHER AVAILABLE REMEDIES FOR ANY BREACH OR THREATENED BREACH
HEREOF, INCLUDING BUT NOT LIMITED TO THE RECOVERY OF DAMAGES FROM THE EXECUTIVE.
THE EXECUTIVE AND THE COMPANY FURTHER AGREE THAT THE PROVISIONS OF THE COVENANTS
CONTAINED IN THIS SECTION 7 ARE REASONABLE AND NECESSARY TO PROTECT THE
BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES BECAUSE OF THE
EXECUTIVE’S ACCESS TO CONFIDENTIAL INFORMATION AND HIS MATERIAL PARTICIPATION IN
THE OPERATION OF SUCH BUSINESSES. SHOULD A COURT OR ARBITRATOR DETERMINE,
HOWEVER, THAT ANY PROVISION OF THE COVENANTS CONTAINED IN THIS SECTION 7 IS NOT
REASONABLE OR VALID, EITHER IN PERIOD OF TIME, GEOGRAPHICAL AREA, OR OTHERWISE,
THE PARTIES HERETO AGREE THAT SUCH COVENANTS SHOULD BE INTERPRETED AND ENFORCED
TO THE MAXIMUM EXTENT WHICH SUCH COURT OR ARBITRATOR DEEMS REASONABLE OR VALID.


THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION BY THE EXECUTIVE AGAINST THE
COMPANY AND/OR ITS SUBSIDIARIES OR AFFILIATES, WHETHER PREDICATED ON THIS
AGREEMENT OR OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE
COMPANY OF THE COVENANTS CONTAINED IN THIS SECTION 7.


8.             NOTICE.  FOR THE PURPOSES OF THIS AGREEMENT, NOTICES AND ALL
OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT (INCLUDING ANY NOTICE OF
TERMINATION) SHALL BE IN WRITING, SHALL BE SIGNED BY THE EXECUTIVE IF TO THE
COMPANY OR BY A DULY AUTHORIZED OFFICER OF THE COMPANY IF TO THE EXECUTIVE, AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR SENT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
RESPECTIVE ADDRESSES LAST GIVEN BY EACH PARTY TO THE OTHER, PROVIDED THAT ALL
NOTICES TO THE COMPANY SHALL BE DIRECTED TO THE ATTENTION OF THE BOARD WITH A
COPY TO THE SECRETARY OF THE COMPANY. ALL NOTICES AND COMMUNICATIONS SHALL BE
DEEMED TO HAVE BEEN RECEIVED ON THE DATE OF DELIVERY THEREOF OR ON THE THIRD
BUSINESS DAY AFTER THE MAILING THEREOF (WHICHEVER IS EARLIER), EXCEPT THAT
NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


9.             NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN THIS AGREEMENT SHALL
PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
BENEFIT, BONUS, INCENTIVE OR OTHER PLAN OR PROGRAM PROVIDED BY THE COMPANY OR
ANY OTHER AFFILIATE OF THE COMPANY FOR WHICH THE EXECUTIVE MAY QUALIFY, NOR
SHALL ANYTHING HEREIN LIMIT OR REDUCE SUCH RIGHTS AS THE EXECUTIVE MAY HAVE
UNDER ANY OTHER AGREEMENTS WITH THE COMPANY OR ANY OTHER AFFILIATE OF THE
COMPANY. AMOUNTS WHICH ARE VESTED BENEFITS OR WHICH THE EXECUTIVE IS OTHERWISE
ENTITLED TO RECEIVE UNDER ANY PLAN OR PROGRAM OF THE COMPANY OR ANY OTHER
AFFILIATE OF THE COMPANY SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN OR
PROGRAM, EXCEPT AS EXPLICITLY MODIFIED BY THIS AGREEMENT.

6


--------------------------------------------------------------------------------



10.           (A)           FULL SETTLEMENT.  THE COMPANY’S OBLIGATION TO MAKE
THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, INCLUDING BUT
NOT LIMITED TO ANY SET-OFF, COUNTERCLAIM, DEFENSE, RECOUPMENT, OR OTHER CLAIM,
RIGHT OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE EXECUTIVE OR OTHERS.


(B)           NO MITIGATION.  THE EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE
THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING OTHER
EMPLOYMENT OR OTHERWISE AND NO SUCH PAYMENT SHALL BE OFFSET OR REDUCED BY THE
AMOUNT OF ANY COMPENSATION OR BENEFITS PROVIDED TO THE EXECUTIVE IN ANY
SUBSEQUENT EMPLOYMENT EXCEPT AS PROVIDED IN SECTION 2(B)(3).


11.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO
IN WRITING AND SIGNED BY THE EXECUTIVE AND THE COMPANY. NO WAIVER BY ANY PARTY
HERETO AT ANY TIME OF ANY BREACH BY ANY OTHER PARTY HERETO OF, OR COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME. NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF HAVE BEEN MADE BY ANY PARTY WHICH ARE NOT EXPRESSLY SET
FORTH IN THIS AGREEMENT.


12.           SUCCESSORS; BINDING AGREEMENT.


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS. THE COMPANY SHALL REQUIRE
ITS SUCCESSORS AND ASSIGNS TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.


(B)           NEITHER THIS AGREEMENT NOR ANY RIGHT OR INTEREST HEREUNDER SHALL
BE ASSIGNABLE OR TRANSFERABLE BY THE EXECUTIVE, HIS BENEFICIARIES OR LEGAL
REPRESENTATIVES, EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S
LEGAL PERSONAL REPRESENTATIVE.


13.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. ANY ACTION BROUGHT BY ANY
PARTY TO THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED IN A COURT OF COMPETENT
JURISDICTION IN THE STATE OF DELAWARE.


14.           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF.


15.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO, AND SUPERSEDES ALL PRIOR AGREEMENTS, IF ANY,
UNDERSTANDINGS

7


--------------------------------------------------------------------------------



AND ARRANGEMENTS, ORAL OR WRITTEN, BETWEEN THE PARTIES HERETO, WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


16.           DEFINITIONS.

16.1         ACCRUED COMPENSATION. FOR PURPOSES OF THIS AGREEMENT, “ACCRUED
COMPENSATION” SHALL MEAN ALL AMOUNTS OF COMPENSATION FOR SERVICES RENDERED TO
THE COMPANY OR AN EMPLOYING AFFILIATE THAT HAVE BEEN EARNED OR ACCRUED THROUGH
THE TERMINATION DATE BUT THAT HAVE NOT BEEN PAID AS OF THE TERMINATION DATE,
INCLUDING (A) BASE SALARY, (B) REIMBURSEMENT FOR REASONABLE AND NECESSARY
BUSINESS EXPENSES INCURRED BY THE EXECUTIVE ON BEHALF OF THE COMPANY OR AN
EMPLOYING AFFILIATE DURING THE PERIOD ENDING ON THE TERMINATION DATE AND (C)
VACATION PAY; PROVIDED, HOWEVER, THAT ACCRUED COMPENSATION SHALL NOT INCLUDE ANY
AMOUNTS DESCRIBED IN CLAUSE (A) THAT HAVE BEEN DEFERRED PURSUANT TO ANY SALARY
REDUCTION OR DEFERRED COMPENSATION ELECTIONS MADE BY THE EXECUTIVE.

16.2         AFFILIATE. FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” MEANS, WITH
RESPECT TO ANY PERSON, ANY ENTITY, DIRECTLY OR INDIRECTLY, CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH SUCH PERSON.

16.3         BASE AMOUNT. FOR PURPOSES OF THIS AGREEMENT, “BASE AMOUNT” SHALL
MEAN, WITH RESPECT TO A CHANGE IN CONTROL, THE EXECUTIVE’S “BASE AMOUNT” AS
DETERMINED UNDER SECTION 280G OF THE CODE AND THE REGULATIONS PROPOSED
THEREUNDER.

16.4         CAUSE. FOR PURPOSES OF THIS AGREEMENT, A TERMINATION OF EMPLOYMENT
IS FOR “CAUSE” IF THE EXECUTIVE

(a)           has been  convicted of a felony  (including a plea of nolo
contendere);

(b)           intentionally and continually failed substantially to perform his
reasonably assigned duties with the Company or an Employing Affiliate (other
than a failure resulting from the Executive’s incapacity due to physical or
mental illness or from the assignment to the Executive of duties that would
constitute Good Reason) which failure continued for a period of at least thirty
days after a written notice of demand for substantial performance, signed by a
duly authorized officer of the Company, has been delivered to the Executive
specifying the manner in which the Executive has failed substantially to perform
such duties; or

(c)           intentionally engaged in illegal conduct or willful misconduct
which is demonstrably and materially injurious to the Company or an Employing
Affiliate.

For purposes of this Agreement, no act, or failure to act, on the Executive’s
part shall be considered “intentional” unless the Executive has acted, or failed
to act, with a lack of good faith and with a lack of reasonable belief that the
Executive’s action or failure to act was in the best interest of the Company or
an Employing Affiliate. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or

8


--------------------------------------------------------------------------------


upon the instructions of the Company’s Chairman of the Board, Chief Executive
Officer or a senior officer of the Company or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company or
an Employing Affiliate. The termination of employment of the Executive shall not
be deemed to be for Cause pursuant to subparagraph (b) or (c) above unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-fourths of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (b) or (c) above, and specifying
the particulars thereof in detail. Notwithstanding anything contained in this
Agreement to the contrary, no failure to perform by the Executive after a Notice
of Termination is given to the Company by the Executive shall constitute Cause
for purposes of this Agreement.

16.5         CHANGE IN CONTROL.  A “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE
DURING THE TERM OF:

(a)           An acquisition (other than directly from the Company) of any
common stock of the Company (“Common Stock”) or other voting securities of the
Company entitled to vote generally for the election of directors (the “Voting
Securities”) by any “Person” (as the term “person” is used for purposes of
Section 13(d) or 14(d) of the Exchange Act), immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of fifty percent or more of the then outstanding shares of
Common Stock or the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Common Stock or Voting Securities which are acquired in a
Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (a
“Subsidiary”), (ii) the Company or its Subsidiaries or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);

(b)           The individuals who, as of the date of this Agreement, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s shareholders, of any new 
director was approved by a vote of at least two-thirds of the incumbent Board,
such new director shall, for purposes of this Agreement, be considered a member
of the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on

9


--------------------------------------------------------------------------------


behalf of a Person other than the Board (a “Proxy Contest”) including by  reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest; or

(c)           The consummation of:

(1)           A merger, consolidation, reorganization or other business
combination with or into the Company or in which securities of the Company are
issued, unless such merger, consolidation, reorganization or other business
combination is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a merger, consolidation, reorganization or other business combination with
or into the Company or in which securities of the Company are issued where:

(A)          the shareholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least fifty percent of the combined voting power
of the outstanding voting securities of the corporation resulting from such
merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization, or other business combination,

(B)           the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, reorganization or other business combination constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the combined voting power of the outstanding voting securities of
the Surviving Corporation, and

(C)           no Person other than (i) the Company, (ii) any Subsidiary, (iii)
any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to such merger, consolidation, reorganization or other
business combination was maintained by the Company, the Surviving Corporation,
or any Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifty percent or more of the then outstanding Voting Securities or
common stock of the Company, has Beneficial Ownership of fifty percent or more
of the combined voting power of the Surviving Corporation’s then outstanding
voting securities or its common stock.

(2)           A complete liquidation or dissolution of the Company; or

(3)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than (i) any such sale or disposition
that results in at least fifty percent of the Company’s assets being owned by a
Subsidiary or Subsidiaries or (ii) a distribution to the Company’s stockholders
of the stock of a Subsidiary or any other assets);

10


--------------------------------------------------------------------------------


provided, however, that no transaction or series of transactions by which
Stephen W. Bershad, or any Person in which Stephen W. Bershad has Beneficial
Ownership, directly or indirectly, of 25 percent of the outstanding ownership
interests or voting power, acquires fifty percent or more of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding Voting Securities shall constitute a Change in Control for
purposes of this Agreement (regardless of the form of transaction or series of
transactions by which such acquisition occurs (including, without limitation,
any acquisition described in clause (a) hereof or any merger or other
transaction described in clause (c) hereof)).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Stock or Voting
Securities as a result of the acquisition of Common Stock or Voting Securities
by the Company which, by reducing the number of shares of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares of Common Stock or Voting Securities by the Company, and
after such share acquisition by the Company, the Subject Person becomes the
Beneficial Owner of any additional shares of Common Stock or Voting Securities
which increase the percentage of the then outstanding shares of Common Stock or
Voting Securities Beneficially Owned by the Subject Person, then a Change in
Control shall occur.

16.6         COMPANY.  FOR PURPOSES OF THIS AGREEMENT, ALL REFERENCES TO THE
COMPANY SHALL INCLUDE ITS SUCCESSORS AND ASSIGNS.

16.7         DISABILITY.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL
MEAN A PHYSICAL OR MENTAL INFIRMITY WHICH IMPAIRS THE EXECUTIVE’S ABILITY TO
SUBSTANTIALLY PERFORM HIS DUTIES WITH THE COMPANY OR AN EMPLOYING AFFILIATE FOR
SIX CONSECUTIVE MONTHS, AND WITHIN THE TIME PERIOD SET FORTH IN A NOTICE OF
TERMINATION GIVEN TO THE EXECUTIVE (WHICH TIME PERIOD SHALL NOT BE LESS THAN
THIRTY DAYS), THE EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF
HIS DUTIES; PROVIDED, HOWEVER, THAT IF THE COMPANY’S LONG TERM DISABILITY PLAN,
OR ANY SUCCESSOR PLAN (THE “DISABILITY PLAN”), IS THEN IN EFFECT, THE EXECUTIVE
SHALL NOT BE DEEMED DISABLED FOR PURPOSES OF THIS AGREEMENT UNLESS THE EXECUTIVE
IS ALSO ELIGIBLE FOR LONG-TERM DISABILITY BENEFITS UNDER THE DISABILITY PLAN (OR
SIMILAR BENEFITS IN THE EVENT OF A SUCCESSOR PLAN).

16.8         GOOD REASON.

(a)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence after a Change in Control of any of the following events or
conditions:

(1)           a material adverse change in the Executive’s duties or
responsibilities (including reporting responsibilities), except in connection
with the

11


--------------------------------------------------------------------------------


termination of his employment for Disability, Cause, as a result of his death or
by the Executive other than for Good Reason;

(2)           a reduction in the Executive’s annual base salary;

(3)           the relocation of the offices of the Company or an Employing
Affiliate at which the Executive is principally employed to a location more than
25 miles from the location of such offices immediately prior to a Change in
Control, or the requirement that the Executive be based anywhere other than at
such offices, except to the extent the Executive was not previously assigned to
a principal location and except for required travel on the business of the
Company or an Employing Affiliate to an extent substantially consistent with the
Executive’s business travel obligations at the time of a Change in Control; or

(4)           the failure by the Company or an Employing Affiliate to pay to the
Executive any portion of the Executive’s current compensation or to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company or an Employing Affiliate in which
the Executive participated, within seven days of the date such compensation is
due.

(b)           Any event or condition described in Section 16.8(a)(1) through (4)
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (i) was at the request of a Third Party who effectuates a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control which has been threatened or proposed and which actually
occurs, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to a Change in Control, it being agreed
that any such action taken following shareholder approval of a transaction which
if consummated would constitute a Change in  control, shall be deemed to be in
anticipation of a Change in Control provided such transaction is actually
consummated.

16.9         NOTICE OF TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, FOLLOWING A
CHANGE IN CONTROL, “NOTICE OF TERMINATION” SHALL MEAN A WRITTEN NOTICE OF
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, SIGNED BY THE EXECUTIVE IF TO THE
COMPANY OR BY A DULY AUTHORIZED OFFICER OF THE COMPANY IF TO THE EXECUTIVE,
WHICH INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT, IF ANY,
RELIED UPON AND WHICH SETS FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO  INDICATED. THE FAILURE BY THE EXECUTIVE OR
THE COMPANY TO SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON, DISABILITY OR CAUSE SHALL NOT
SERVE TO WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY, RESPECTIVELY,
HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY, RESPECTIVELY, FROM ASSERTING
SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR THE COMPANY’S RIGHTS
HEREUNDER.

16.10       SUCCESSORS AND ASSIGNS.  FOR PURPOSES OF THIS AGREEMENT, “SUCCESSORS
AND ASSIGNS” SHALL MEAN, WITH RESPECT TO THE COMPANY, A CORPORATION OR

12


--------------------------------------------------------------------------------


OTHER ENTITY ACQUIRING ALL OR SUBSTANTIALLY ALL THE ASSETS AND BUSINESS OF THE
COMPANY, AS THE CASE MAY BE, WHETHER BY OPERATION OF LAW OR OTHERWISE.

16.11       TERMINATION DATE.  FOR PURPOSES OF THIS AGREEMENT, “TERMINATION
DATE” SHALL MEAN (A) IN THE CASE OF THE EXECUTIVE’S DEATH, HIS DATE OF DEATH,
(B) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR DISABILITY, THIRTY DAYS
AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT THE EXECUTIVE SHALL NOT HAVE
RETURNED TO THE PERFORMANCE OF HIS DUTIES ON A FULL-TIME BASIS DURING SUCH
THIRTY DAY PERIOD) AND (C) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR ANY
OTHER REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH, IN THE
CASE OF A TERMINATION FOR CAUSE SHALL NOT BE LESS THAN THIRTY DAYS, AND IN THE
CASE OF A TERMINATION FOR GOOD REASON SHALL NOT BE MORE THAN SIXTY DAYS, FROM
THE DATE SUCH NOTICE OF TERMINATION IS GIVEN); PROVIDED, HOWEVER, THAT IF WITHIN
THIRTY DAYS AFTER ANY NOTICE OF TERMINATION IS GIVEN THE PARTY RECEIVING SUCH
NOTICE OF TERMINATION IN GOOD FAITH NOTIFIES THE OTHER PARTY THAT A DISPUTE
EXISTS CONCERNING THE BASIS FOR THE TERMINATION, THE TERMINATION DATE SHALL BE
THE DATE ON WHICH THE DISPUTE IS FINALLY DETERMINED, EITHER BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES, OR BY THE FINAL JUDGMENT, ORDER OR DECREE OF A COURT
OF COMPETENT JURISDICTION (THE TIME FOR APPEAL THEREFROM HAVING EXPIRED AND NO
APPEAL HAVING BEEN TAKEN). NOTWITHSTANDING THE PENDENCY OF ANY SUCH DISPUTE, THE
COMPANY OR AN EMPLOYING AFFILIATE SHALL CONTINUE TO PAY THE EXECUTIVE HIS BASE
SALARY AND CONTINUE THE EXECUTIVE AS A PARTICIPANT (AT OR ABOVE THE LEVEL
PROVIDED PRIOR TO THE DATE OF SUCH DISPUTE) IN ALL COMPENSATION, INCENTIVE,
BONUS, PENSION, PROFIT SHARING, MEDICAL, HOSPITALIZATION, PRESCRIPTION DRUG,
DENTAL, LIFE INSURANCE AND DISABILITY BENEFIT PLANS IN WHICH HE WAS
PARTICIPATING WHEN THE NOTICE GIVING RISE TO THE DISPUTE WAS GIVEN, UNTIL THE
DISPUTE IS FINALLY RESOLVED WHETHER OR NOT THE DISPUTE IS RESOLVED IN FAVOR OF
THE COMPANY, AND THE EXECUTIVE SHALL NOT BE OBLIGATED TO REPAY TO THE COMPANY OR
AN EMPLOYING AFFILIATE ANY AMOUNTS PAID OR BENEFITS PROVIDED PURSUANT TO THIS
SENTENCE.


17.           COMPLIANCE WITH SECTION 409A OF THE CODE.  TO THE EXTENT
APPLICABLE, IT IS INTENDED THAT THIS AGREEMENT COMPLY WITH THE PROVISIONS OF
SECTION 409A OF THE CODE.  THIS AGREEMENT SHALL BE ADMINISTERED IN A MANNER
CONSISTENT WITH THIS INTENT, AND ANY PROVISION THAT WOULD CAUSE THE AGREEMENT TO
FAIL TO SATISFY SECTION 409A OF THE CODE SHALL HAVE NO FORCE AND EFFECT UNTIL
AMENDED TO COMPLY WITH SECTION 409A OF THE CODE (WHICH AMENDMENT MAY BE
RETROACTIVE TO THE EXTENT PERMITTED BY SECTION 409A OF THE CODE AND MAY BE MADE
BY THE COMPANY WITHOUT THE CONSENT OF THE EXECUTIVE).  IN PARTICULAR, TO THE
EXTENT THE EXECUTIVE BECOMES ENTITLED TO RECEIVE PAYMENT SUBJECT TO SECTION 409A
UPON AN EVENT THAT DOES NOT CONSTITUTE A PERMITTED DISTRIBUTION EVENT UNDER
SECTION 409A(A)(2) OF THE CODE, THEN NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, PAYMENT WILL BE MADE TO THE EXECUTIVE ON THE EARLIER OF (A) THE
EXECUTIVE’S “SEPARATION FROM SERVICE” WITH THE COMPANY (DETERMINED IN ACCORDANCE
WITH SECTION 409A); PROVIDED, HOWEVER, THAT IF THE EXECUTIVE IS A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A), THE EXECUTIVE’S DATE OF PAYMENT
SHALL BE MADE ON THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE EXECUTIVE’S
SEPARATION FROM SERVICE WITH THE COMPANY OR (B) THE EXECUTIVE’S DEATH.


18.           PRIOR AGREEMENT.  THIS AGREEMENT SUPERSEDES, AS OF THE DATE FIRST
ABOVE WRITTEN, THE SEVERANCE PROTECTION AGREEMENT, DATED AS OF FEBRUARY 11, 1999
(THE “PRIOR

13


--------------------------------------------------------------------------------



AGREEMENT”) BETWEEN THE COMPANY AND THE EXECUTIVE AND THE EXECUTIVE AGREES THAT
HE HAS NO FURTHER RIGHTS UNDER THE PRIOR AGREEMENT.

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers and the Executive has executed this Agreement as of the
day and year first above written.

 

AXSYS TECHNOLOGIES, INC.

 

 

 

 

 

/s/ DAVID A. ALMEIDA

 

 

By:

David A. Almeida

 

Its:

Chief Financial Officer

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ STEPHEN W. BERSHAD

 

 

Stephen W. Bershad

 

 

15


--------------------------------------------------------------------------------


Annex A

Excise Tax Gross-Up Procedural Provisions

(1)

Subject to the provisions of Paragraph 5, all determinations required to be made
under Section 3 and this Annex A, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, will be made by a nationally recognized accounting or
law firm (the “National Firm”) selected by the Executive in the Executive’s sole
discretion. The Executive will direct the National Firm to submit its
determination and detailed supporting calculations to both the Company and the
Executive within 30 calendar days after the date of termination of the
Executive’s employment, if applicable, and any such other time or times as may
be requested by the Company or the Executive. If the National Firm determines
that any Excise Tax is payable by the Executive, the Company will pay the
required Gross-Up Payment to the Executive within five business days after
receipt of such determination and calculations with respect to any Payment to
the Executive. If the National Firm determines that no Excise Tax is payable by
the Executive with respect to any material benefit or amount (or portion
thereof), it will, if requested by the Executive, at the same time as it makes
such determination, furnish the Company and the Executive with an opinion that
the Executive has substantial authority not to report any Excise Tax on the
Executive’s federal, state or local income or other tax return with respect to
such benefit or amount. As a result of the uncertainty in the application of
Section 4999 of the Code and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
National Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Paragraph
5 and the Executive thereafter is required to make a payment of any Excise Tax,
the Executive will direct the National Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and the Executive as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, the Executive within five business days after receipt of such
determination and calculations.

 

 

(2)

The Company and the Executive will each provide the National Firm access to and
copies of any books, records and documents in the possession of the Company or
the Executive, as the case may be, reasonably requested by the National Firm,
and otherwise cooperate with the National Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Paragraph 1. Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and the Executive.

 

A-1


--------------------------------------------------------------------------------


 

(3)

The federal, state and local income or other tax returns filed by the Executive
will be prepared and filed on a consistent basis with the determination of the
National Firm with respect to the Excise Tax payable by the Executive. The
Executive will report and make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of the Executive’s federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within five business days pay to the Company the amount of such
reduction.

 

 

(4)

The fees and expenses of the National Firm for its services in connection with
the determinations and calculations contemplated by Paragraph 1 will be borne by
the Company. If such fees and expenses are initially paid by the Executive, the
Company will reimburse the Executive the full amount of such fees and expenses
within five business days after receipt from the Executive of a statement
therefor and reasonable evidence of the Executive’s payment thereof.

 

 

(5)

The Executive will notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of a Gross-Up Payment. Such notification will be
given as promptly as practicable but no later than 10 business days after the
Executive actually receives notice of such claim and the Executive will further
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid (in each case, to the extent known by the Executive).
The Executive will not pay such claim prior to the expiration of the
30-calendar-day period following the date on which the Executive gives such
notice to the Company or, if earlier, the date that any payment of amount with
respect to such claim is due. If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive will:

 

 

 

(a)

provide the Company with any written records or documents in Executive’s
possession relating to such claim reasonably requested by the Company;

 

 

 

 

(b)

take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;

 

 

 

 

(c)

cooperate with the Company in good faith in order effectively to contest such
claim; and

 

A-2


--------------------------------------------------------------------------------


 

(d)

permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses. Without limiting the foregoing provisions of
this Paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at the
Executive’s own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company determines;
provided, however, that if the Company directs the Executive to pay the tax
claimed and sue for a refund, the Company will advance the amount of such
payment to the Executive on an interest-free basis and will indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income or
other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim will be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive will be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

 

 

(1)

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Paragraph 5, the Executive receives any refund with respect to such
claim, the Executive will (subject to the Company’s complying with the
requirements of Paragraph 5) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Paragraph 5, a determination is made that
the Executive is not entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of any such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid by the Company to the
Executive pursuant to Section 3 and this Annex A.

 

A-3


--------------------------------------------------------------------------------